Citation Nr: 1220287	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  05-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals  (Board) from an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened the Veteran's claim for service connection for ulcerative colitis and then denied the claim on its merits. The Veteran testified before the Board in July 2006.  The Board reopened and then remanded this claim for further development in February 2007. 

In a February 2008 decision, the Board denied the Veteran's claim for service connection for ulcerative colitis.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a November 2008 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In April 2009 and December 2010, the Board remanded the claim for further development. 


FINDING OF FACT

The competent evidence of record does not show that a gastrointestinal disorder diagnosed as ulcerative colitis was incurred in or aggravated by the Veteran's active service, or is otherwise related to any aspect of the Veteran's active service. 


CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R § 3.303 (2011).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b)  (2011).

Service connection for some disabilities will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, the Veteran's ulcerative colitis is not a disorder for which service connection may be granted on a presumptive basis. 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  That provision does not establish a presumption of service connection.  Rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board, contends that his currently diagnosed ulcerative colitis had its onset during his period of active service in Vietnam.  Specifically, the Veteran asserts that while he was in service he experienced loose and runny bowels, and burning and itching during bowel movements.  He reported that he received suppositories from a medic about three times a month for six months, but did not seek treatment from a doctor in service.  He further reported that his stomach problems continued after service, and that he began receiving VA treatment for his condition approximately six months after separation from service.  He has specifically reported VA treatment from July 1969 to November 1969.  He also reports that he received a diagnosis of ulcerative colitis at the VA within a year of separation from service.

The report of the Veteran's March 1966 service entrance examination is negative for any complaints or clinical findings of ulcerative colitis or related gastrointestinal problems.  Accordingly, the Veteran is presumed to have been sound upon entry to service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Subsequent service medical records are also devoid of any subjective or objective evidence of ulcerative colitis.  Nevertheless, the Veteran is competent to report a history of in-service treatment for symptoms such as loose and runny bowels, and burning and itching during bowel movements, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, as service personnel records show that the Veteran's military occupational specialty was combat construction specialist, and since a bowel disability would be consistent with the circumstances and conditions of being in a combat situation during that duty, the Board has previously conceded that the Veteran had in-service incurrence of a bowel disability.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board accepts the Veteran's contentions of in-service treatment for a bowel disability manifested by loose and runny bowels and burning and itching during bowel movements.  That recognition of an in-service disorder supports the Veteran's claim for service connection.  However, in order to grant the benefits sought on appeal, there still must be evidence of a current disability and a demonstrable nexus between that disability and the in-service disease.

The report of the Veteran's December 1969 discharge examination is silent for any complaints or diagnoses of ulcerative colitis.  Therefore, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2011). Therefore, a showing of continuity of symptoms after discharge is required to support the Veteran's claim.  38 C.F.R. § 3.303(b) (2011).

While the Veteran now professes to have suffered from symptoms of ulcerative colitis since leaving service, and to have received ongoing VA treatment for those symptoms since as early as July or August of 1969, the Board observes that medical records from the Veteran's subsequent National Guard service, which occurred from March 1975 to April 1980, are negative for complaints or clinical findings related to ulcerative colitis.  Specifically, a March 1975 National Guard service examination report indicates that the Veteran denied a history of stomach trouble, and a June 1979 periodic examination revealed no gastrointestinal abnormalities.  

The first post-service evidence of any colitis condition is dated in September 1983.  At that time, the Veteran sought VA treatment reporting that he was in good health until one year prior, at which time he began to notice blood on the toilet paper after each bowel treatment.  He was treated with Anusol suppositories, which stopped the bleeding.  Then, approximately two months prior to seeking treatment in September 1983, the Veteran began to notice bloody streaks in his stool.  He also reported "straining at stool" and stools that were very hard.  He denied diarrhea, vomiting, weight loss, or other gastrointestinal complaints.  His past medical history was noted as unremarkable except for his mother, who died of liver cancer.  The Veteran underwent a proctoscopy and a colonoscopy with biopsy and was diagnosed with ulcerative colitis.  The Veteran was seen again by VA in April 1985, at which time gastrointestinal testing and tissue examination confirmed a diagnosis of left-sided ulcerative colitis.  In June 1985, following a fever of three-week duration, the Veteran was admitted for VA hospitalization.  At that time, it was noted that the Veteran was diagnosed with ulcerative colitis in 1983.  Thereafter, the record shows a complaint of and treatment for hemorrhoids in April 1993, and sporadic treatment for ulcerative colitis from approximately September 2000 through December 2010. 

In accordance with the Board's prior remand, the Veteran was afforded a June 2009 VA medical examination that yielded clinical findings of ulcerative colitis.  The VA clinician administering that examination indicated that the Veteran's symptoms of bloody diarrhea certainly could relate to ulcerative colitis.  However, to make a specific link between the Veteran's described bloody diarrhea in service and the subsequent development of ulcerative colitis would require speculation.

In accordance with the Board's most recent remand, the Veteran underwent an additional examination with a different VA clinician, who determined in a December 2010 medical report that the Veteran had left-sided or distal ulcerative colitis.  The examiner provided an opinion that it was not likely that the Veteran's symptoms that began in the field in Vietnam represented the onset of ulcerative colitis.  A review of the Veteran's claims file and electronic medical records was indicated, and the examiner noted the 1983 diagnosis of ulcerative colitis.  The examiner acknowledged the Veteran's contention that he experienced symptoms related to ulcerative colitis in service and had continuous complaints since 1970, and that an exposure in Vietnam led to the development of his ulcerative colitis.  However, the examiner indicated that parasitic and other hygiene issues are actually protective against the development of inflammatory bowel disease.  The examiner also found that the Veteran's chart did not indicate continuous symptoms or a significant disease progression.  Instead, the record indicated that the Veteran only sporadically filled his medications, picking up medication for only 19 months of the 120-month interval between 2000 and 2010.  Therefore, due to the absence of medical attention during active service years and the lack of significant and continuous disease progression since that time, the examiner did not find that the Veteran's complaint of rectal itching and burning in service was the initial manifestation of inflammatory bowel disease.  However, the examiner noted aside from the claims file, only records since 1999 had been reviewed, and that an addendum would be provided after records dated from 1970 to 1999 were obtained and reviewed.

In a February 2012 report, following a review of additional VA medical records associated with the claims file, the December 2010 examiner again opined that the Veteran's ulcerative colitis was less likely than not related to service or deployment to Southeast Asia.  In finding that the Veteran's claimed condition was less likely than not incurred in or caused by his claimed in-service illness, the examiner noted that the additional records made clear that the Veteran's definitive diagnosis of ulcerative colitis was made in 1983.  The examiner found significant the Veteran's contemporaneous report of an onset of symptoms of inflammatory bowel disease one year prior to the 1983 diagnosis and his assertion that prior to the onset of symptoms one year prior, he was in good health.  The examiner also found that the Veteran's subsequent documented medical history was consistent with an onset of ulcerative colitis symptoms in 1982 and a diagnosis in 1983.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to the opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the VA examiner's December 2010 and February 2012 medical opinions, indicating that it was less likely than not that the Veteran's ulcerative colitis was incurred in or caused by service, to be the most probative and persuasive evidence of record.  Those opinions were based on a thorough review of the medical history and supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the Board considers it significant that the VA physician's opinions were undertaken directly to address the issue on appeal and constitute the most recent medical opinion evidence of record.  Moreover, that the physician's demonstrated familiarity with the Veteran's pertinent lay and clinical history adds to the probative value of the opinion.  

In contrast, the Board finds that the June 2009 VA opinion, indicating that the Veteran's symptoms of bloody diarrhea certainly could relate to ulcerative colitis, but declining to provide a definitive opinion as to in-service incurrence, is inherently speculative and, thus, of low evidentiary value.  Jones v. Shinseki, 23 Vet. App. 382 (2010); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); (medical opinion expressed in terms of may implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Moreover, that opinion was not supported by a rationale, which reduces its probative weight.  Sklar v. Brown, 5 Vet. App. 140 (1993).

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for ulcerative colitis.  Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the competent evidence of record weighs against a finding of a nexus, as the December 2010 and February 2012 VA examination reports, which the Board considers the most persuasive evidence, collectively indicate that the Veteran's currently diagnosed ulcerative colitis was neither caused nor aggravated by active service.  Additionally, the competent evidence of record does not show that the Veteran's ulcerative colitis is otherwise related to service. 

The Board also considers it significant that the Veteran's ulcerative colitis was not diagnosed until October 1983, more than 14 years after his discharge from service.  In view of the lengthy period without complaints pertaining to ulcerative colitis, the evidence weighs against a finding of a continuity of symptomatology, and this weighs heavily against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board is mindful that the Veteran now asserts that he has experienced chronic gastrointestinal problems and received treatment for those problems since leaving service.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, the Board has reason to question the credibility of the Veteran's contentions as he has submitted lay statements that are internally inconsistent with the other evidence of record.  The Veteran's complaints of experiencing gastrointestinal symptoms since service, as set forth in written statements and hearing testimony, are contradicted by his own prior admission at the time of his September 1983 and October 1983 VA treatment that he was in good health prior to an onset of symptoms one year before seeking treatment.  His assertions of ongoing gastrointestinal symptoms since active service are also contradicted by service medical records from the Veteran's period of service with the National Guard.  Specifically, on a March 1975 report of medical history, the Veteran denied a history of stomach problems, and during a June 1979 periodic service examination, no gastrointestinal abnormalities were found.

The Board also considers it significant that, although the Veteran has reported ongoing symptoms since separation from service in March 1969, and has further reported receiving treatment for those symptoms between July 1969 and November 1969, he denied a history of stomach problems on his separation examination, which was dated in December 1969, after the reported onset of symptoms and treatment for the same.  Additionally, during his July 2006 videoconference hearing, the Veteran explained the lack of in-service documentation of treatment for gastrointestinal symptoms by indicating that he did not seek treatment for his symptoms from anyone other than a medic in service because he was not used to going to doctors, because going to a doctor was "kind of strange," and because he was "shy of doctors."  However, the Veteran's service medical records document that he sought treatment on numerous occasions for various problems other than gastrointestinal problems, which tends to contradict his assertion of being shy of doctors and avoiding seeking treatment from doctors.

In view of the inconsistencies in the Veteran's statements regarding the onset and course of his gastrointestinal symptoms and the treatment he received, the Board finds that his allegations to have less credibility, and carry less probative weight.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Next, the Board acknowledges that the Veteran is competent to testify as to the presence of current gastrointestinal symptoms, which are capable of lay observation, and his statements and testimony in that regard is considered credible. Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that the Veteran relates his current ulcerative colitis to service, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between the Veteran's current ulcerative colitis and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board). 

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that ulcerative colitis developed during the Veteran's period of service or is otherwise related to that service.  Therefore, the Board concludes that the Veteran does not have ulcerative colitis that was incurred in or aggravated by service, or is otherwise related to service.  

As the preponderance of the evidence is against the claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated July 2004, March 2005, April 2007, October 2007, and August 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the March 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service  connection for ulcerative colitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


